DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abali et al. (US Publication Number 2012/0131248, hereinafter “Abali”) in view of Nelson (US Publication Number 2009/0183180).

4.	As per claims 1, 11, and 16 Abali teaches a computer program product, system and method for providing an interrupt signal to a first guest operating system (paragraph 17, operating system which handles the interrupt signal) executed using one or more processors of a plurality of processors of a computer system (plurality of processors seen, paragraph 31, figures 1 and 2) assigned for usage by the first guest operating system, the computer program product comprising: at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising: receiving, by a bus attachment device (bus attachment device 120, figure 1, paragraph 30) of the computer system from a first bus connected module of a plurality of bus connected modules operationally coupled (via the bus 118, figure 1) to the plurality of processors (processors 102, 103, 104, figure 1) via the bus attachment device, a first interrupt signal (paragraph 35, interrupt handler) with an interrupt target ID (interrupt target for the handler, paragraph 44), the interrupt target ID identifying one processor of the plurality of processors assigned for usage by the first guest operating system as a first target processor to handle the first interrupt signal (handling of the interrupt by the processor, paragraph 55, figure 4); checking, by the bus attachment device, whether the first target processor is scheduled for usage by the first guest operating system (system determination of scheduling, paragraph 56); translating, by the bus attachment device based on the first target processor being scheduled for usage by the first guest operating system, the interrupt target ID to a logical processor ID and forwarding the first interrupt signal to the first target processor to handle (paragraph 58, maskable/non-maskable interrupt initiation by the memory controller), the forwarding using the logical processor ID resulting from the translating to address the first target processor directly (paragraph 61); and forwarding, by the bus attachment device based on the first target processor not being scheduled for usage by the first guest operating system (paragraph 62, figure 4).
Abali does not appear to explicitly disclose the first interrupt signal to the first guest operating system using broadcasting, the broadcasting comprising selecting by the bus attachment device a forwarding vector entry of a first set of forwarding vector entries which is assigned to the P201807188US01-72-interrupt target ID and updating the forwarding vector entry such that it indicates that a directed interrupt summary indicator to which it is assigned is to be updated in order to indicate for the first guest operating system that there is a first interrupt signal addressed to the interrupt target ID to be handled.
However, Nelson discloses the first interrupt signal to the first guest operating system (guest OS, paragraph 10) using broadcasting, the broadcasting (paragraphs 129 and 147) comprising selecting by the bus attachment device a forwarding vector entry of a first set of forwarding vector entries (paragraph 79) which is assigned to the P201807188US01-72-interrupt target ID and updating the forwarding vector entry (paragraphs 80 and 81) such that it indicates that a directed interrupt summary indicator to which it is assigned is to be updated in order to indicate for the first guest operating system that there is a first interrupt signal addressed to the interrupt target ID to be handled(target device for interrupt handling, paragraph 56).
Abali and Nelson are analogous art because they are from the same field of endeavor of interrupt handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Abali and Nelson before him or her, to modify the interrupt handling of Abali to include the vector forwarding of Nelson because it allows for increased interrupt handling.
One of ordinary skill would be motivated to make such modification in order to enhance functionality in time critical applications (paragraph 10). Therefore, it would have been obvious to combine Nelson with Abali to obtain the invention as specified in the instant claims.

Allowable Subject Matter
5.	Claims 2 – 10, 12 – 15, and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dalal is directed to packet handling using offload processors, Belmar, Tsirkin, Serebrin, are directed to handling interrupts in various systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184